Citation Nr: 1760845	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-33 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether a timely substantive appeal was perfected from a March 2014 rating decision denying a rating in excess of 70 percent for posttraumatic stress disorder (PTSD); a rating in excess of 20 percent for type II diabetes mellitus with mild renal insufficiency and hypertension; a rating in excess of 20 percent for left knee moderate instability with laxity; a rating in excess of 10 percent for left knee degenerative joint disease with limitation of extension; a rating in excess of 10 percent for left knee degenerative joint disease with residuals of a meniscectomy and limitation of flexion; a rating in excess of 10 percent for Bell's palsy cranial nerve V; a rating in excess of 10 percent for Bell's palsy cranial nerve VII, and; entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Gonzales, Agent


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from September 1960 to October 1963 and in the U.S. Army from December 1964 to November 1981. He served in the Republic of Vietnam and his military decorations include the Combat Medical Badge.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2014 decision of the Albuquerque, New Mexico, Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In March 2014, the RO denied a rating in excess of a rating in excess of 70 percent for posttraumatic stress disorder (PTSD); a rating in excess of 20 percent for type II diabetes mellitus with mild renal insufficiency and hypertension; a rating in excess of 20 percent for left knee moderate instability with laxity; a rating in excess of 10 percent for left knee degenerative joint disease with limitation of extension; a rating in excess of 10 percent for left knee degenerative joint disease with residuals of a meniscectomy and limitation of flexion; a rating in excess of 10 percent for Bell's palsy cranial nerve V; a rating in excess of 10 percent for Bell's palsy cranial nerve VII, and; entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).
On March 14, 2014, the Veteran was informed in writing of both the adverse decision and his appellate rights. 

2. In April 2014, the Veteran submitted a notice of disagreement (NOD) with the March 2014 rating decision. On May 18, 2015, the RO issued a statement of the case (SOC) to the Veteran and his accredited representative. 

3. On June 10, 2015, the RO received an NOD form, VA Form 21-0958, which stated "I do not want to file appeal w/ BVA." This document is not a substantive appeal.

4.  On August 3, 2015, the RO received a VA Form 9 indicating intent to appeal. This Form 9 was not received within 60 days of the SOC or within one year of notification of the rating decision on appeal.


CONCLUSION OF LAW

A timely substantive appeal from the March 2014 rating decision denying a rating in excess of 70 percent for posttraumatic stress disorder (PTSD); a rating in excess of 20 percent for type II diabetes mellitus with mild renal insufficiency and hypertension; a rating in excess of 20 percent for left knee moderate instability with laxity; a rating in excess of 10 percent for left knee degenerative joint disease with limitation of extension; a rating in excess of 10 percent for left knee degenerative joint disease with residuals of a meniscectomy and limitation of flexion; a rating in excess of 10 percent for Bell's palsy cranial nerve V; a rating in excess of 10 percent for Bell's palsy cranial nerve VII, and; entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) was not perfected. 38 U.S.C. §§ 5103, 5103A, 5107, 7105 (2012); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

These obligations do not apply where a case may be resolved based entirely on relevant law, and not the underlying factual circumstances. The disposition regarding the timeliness of the substantive appeal is governed completely by the provisions delimiting the time period in which to file a timely substantive appeal, thus rendering the VCAA and its attendant duties to notify and assist inapplicable. See 38 U.S.C. § 5103A; DelaCruz v. Principi, 15 Vet. App. 143 (2002); Mason v. Principi, 16 Vet. App. 129, 132 (2002). See also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).

II.  Analyses

Appellate review will be initiated by an NOD and completed by a substantive appeal after a SOC is furnished to the Veteran. The SOC will be issued to the Veteran. He will be afforded a period of 60 days from the date the SOC is mailed to file his substantive appeal. 38 U.S.C. § 7105; 38 C.F.R. § 20.200. 

A substantive appeal consists of a properly completed Appeal to the Board (VA Form 9) or correspondence containing the necessary information. 38 C.F.R. § 20.202. The substantive appeal must be filed within 60 days from the date that the RO mails the SOC to the Veteran or within the remainder of the one year period from the date of mailing of the notification of the determination being appealed, whichever period ends later. The date of mailing of the SOC will be presumed to be the same as the date of the SOC and the date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed. 38 C.F.R. § 20.302. 

In March 2014, the RO denied a rating in excess of 70 percent for PTSD, a rating in excess of 20 percent for type II diabetes mellitus with mild renal insufficiency and hypertension, a rating in excess of 20 percent for left knee moderate instability with laxity, a rating in excess of 10 percent for left knee degenerative joint disease with limitation of extension, a rating in excess of 10 percent for left knee degenerative joint disease with residuals of a meniscectomy and limitation of flexion, a rating in excess of 10 percent for Bell's palsy cranial nerve V, a rating in excess of 10 percent for Bell's palsy cranial nerve VII, and entitlement to a TDIU. In April 2014, the Veteran submitted an NOD.

On May 18, 2015, the RO issued an SOC with a transmittal letter and a blank Appeal to the Board (VA Form 9) to the Veteran and his accredited representative. The letter informed the Veteran that: "You must file your appeal with this office within 60 days from the date of this letter or within the remainder, if any, of the one-year period from the date of the letter notifying you of the action that you have appealed. If we do not hear from you within this period, we will close your case. If you need more time to file your appeal, you should request more time before the time limit for filing your appeal expires."

On June 10, 2015, the RO received an NOD form, VA Form 21-0958, which stated "Please see attached medical records to support claim. Also requesting a new C&P exam. Inaccurate eval and medical exam by C&P examiner. Please Note:  I wish to elect the Decision Review Officer to review my NOD. I am in receipt of the [supplemental statement of the case]. I do not want to file appeal w/ BVA." On July 27, 2015, the RO issued a letter to the Veteran informing him that his June 2015 NOD form did not operate as an NOD as he had already submitted an NOD. The letter also informed him that it could not be considered a valid substantive appeal because he expressly stated he did not wish to appeal to the Board. Because he did not want to appeal to the Board, the RO informed him that his appeal was being closed. On August 3, 2015, the Veteran submitted a VA Form 9 indicating he wished to appeal. On August 18, 2015, the RO sent him a letter telling him that this appeal could not be accepted because the period to appeal had passed.

On his July 2016 VA Form 9 appealing the timeliness of his substantive appeal, the Veteran stated that the June 2015 NOD form should have been accepted as a substantive appeal. He stated that his statements on the form were misunderstood and that he simply wanted a Decision Review Officer to review his file rather than it immediately going to the Board. 

The June 10, 2015, NOD form is not a substantive appeal. On that document, the Veteran expressly stated that he did not want to appeal to the Board. The purpose of a substantive appeal is to complete the appeal process to the Board. By expressly stating he did not want to appeal to the Board, the Veteran discontinued the appeal process. He had until July 17, 2015, to submit a valid substantive appeal. His VA Form 9 was not received until August 3, 2015. Therefore, this form was not timely.

Given that the June 10, 2015, NOD form was not a substantive appeal and that the August 3, 2015, VA Form 9 was untimely, VA did not receive a valid, timely substantive appeal from the March 2014 rating decision. Therefore, the appeal of the issues of a rating in excess of 70 percent for PTSD, a rating in excess of 20 percent for type II diabetes mellitus with mild renal insufficiency and hypertension, a rating in excess of 20 percent for left knee moderate instability with laxity, a rating in excess of 10 percent for left knee degenerative joint disease with limitation of extension, a rating in excess of 10 percent for left knee degenerative joint disease with residuals of a meniscectomy and limitation of flexion, a rating in excess of 10 percent for Bell's palsy cranial nerve V, a rating in excess of 10 percent for Bell's palsy cranial nerve VII, and entitlement to a TDIU are dismissed.


ORDER

The claims for a rating in excess of 70 percent for PTSD, a rating in excess of 20 percent for type II diabetes mellitus with mild renal insufficiency and hypertension, a rating in excess of 20 percent for left knee moderate instability with laxity, a rating in excess of 10 percent for left knee degenerative joint disease with limitation of extension, a rating in excess of 10 percent for left knee degenerative joint disease with residuals of a meniscectomy and limitation of flexion, a rating in excess of 10 percent for Bell's palsy cranial nerve V, a rating in excess of 10 percent for Bell's palsy cranial nerve VII, and entitlement to a TDIU are dismissed.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


